Citation Nr: 1829528	
Decision Date: 06/21/18    Archive Date: 07/02/18

DOCKET NO.  416-02 0251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence received is sufficient to reopen a claim of entitlement to service connection for hypertension. 

2.  Whether new and material evidence received is sufficient to reopen a claim of entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty service from February 1981 to May 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that declined to reopen the claims of service connection for erectile dysfunction and hypertension.

This appeal was processed using the Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  Service connection for hypertension and erectile dysfunction was initially denied by unappealed rating action of June 2005.  A subsequent unappealed rating action of September 2010 denied reopening of either claim.  This is the last final denial on any basis.

2.  The evidence received since the last final denial is cumulative and redundant and does not raise a reasonable possibility of allowing the claim.



CONCLUSIONS OF LAW

1.  The September 2010 rating decision that declined to reopen the claims of service connection for hypertension and erectile dysfunction is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As no new and material evidence has been received since the September 2010 rating decision, the requirements to reopen the claims of service connection for hypertension and erectile dysfunction have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

New and Material Evidence 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new and material. That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  Here, it is concluded that the evidence received is not new and material.

For the singular purpose of determining whether new and material evidence has been submitted that is sufficient to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (the Court) has endorsed a low threshold standard for reopening a claim. Shade v. Shinseki, 24 Vet. App. 110   (2010).

Erectile Dysfunction 

At the time of the last final rating decision in September 2010, the Veteran's evidence for erectile dysfunction then consisted of Service Treatment Records (STRs) and private treatment records reflecting a diagnosis of erectile dysfunction.  The Veteran has also submitted personal statements along with hearing testimony about his currently disability of erectile dysfunction.  Although there was evidence regarding the Veteran's finding of some erectile complaints in-service, the military examiner noted that the Veteran's erectile dysfunction was due to psychological issues and not chronic or related to an in-service event or injury.  Since the September 2010 final rating decision, the Veteran submitted medical treatment records from the VA and a private urologist.  These records do not constitute new or material evidence as they were duplicative evidence submitted and considered prior to the final rating decision.  The only new information submitted by the Veteran since the final rating decision is a pharmacy profile submitted October 2012 reflecting the prescribed medication he has been taking for his erectile dysfunction.  This evidence, although new, is not material as it is not probative of whether the Veteran's erectile dysfunction condition is related to his military service.  The evidence submitted does not raise the possibility of substantiating an unestablished fact necessary to pursue the claim- that is a nexus between his current erectile dysfunction and his military service.  Accordingly, the claim of entitlement to service connection for erectile dysfunction is not reopened. 

Hypertension

At the time of the last final rating decision in September 2010, the Veteran's evidence for hypertension consisted of STRs, private treatment records, and lay statements.  Although there were findings of elevated blood pressure records in the Veteran's STR's, the military examiner noted that after a five day blood pressure monitoring was done the Veteran's blood pressure returned to within normal range.  The examiner also noted that the Veteran's high blood pressure was related to other physical ailments and no true high blood pressure readings were noted on the Veteran's normal physical examination visits.  Therefore, the examiner found that the Veteran's hypertension was neither chronic nor related to an in-service event or injury.  Since the last final rating decision, the Veteran has submitted medical examination records pertaining to his reported diagnosis of high blood pressure.  In a September 2017 examination, the examiner diagnosed the Veteran with high blood pressure and noted a history of hypertension.  The Veteran has also submitted a pharmacy profile documenting his prescription of medication for hypertension.  This evidence although new, is not material as it is not probative of whether the Veteran's hypertension is related to his military service.  The evidence submitted does not raise the possibility of substantiating an unestablished fact necessary to pursue the claim- that is a nexus between his current hypertension diagnosis and his military service.  Accordingly, the claim of entitlement to service connection for hypertension is not reopened. 



ORDER

As no new and material evidence has been received, the claim of service connection for erectile dysfunction is not reopened. 

As no new and material evidence has been received, the claim of service connection for hypertension is not reopened.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


